Citation Nr: 1717257	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder (MDD) on and after February 1, 2013.  

2.  Entitlement to a total disability rating based on unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993 and from January 1999 to November 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO granted entitlement to service connection for major depressive disorder, secondary to the service-connected left ankle disability rated at 30 percent disabling, effective January 24, 2007.  

In August 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In March 2015, the Board remanded the case to the RO for further development and adjudicative action.  Specifically, the Board remanded the issue of entitlement to a rating in excess of 50 percent for MDD, recurrent, secondary to the service-connected left ankle disability, on and after February 1, 2013.  

After the March 2015 Board remand, the RO granted service connection for a lumbar spine disability in a December 2016 decision.  As there remains no case or controversy regarding the claim for entitlement to service connection claim for a lumbar spine disability, that issue is no longer in appellate status.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran reported that he has not worked since he left the military and has been receiving disability benefits from the Social Security Administration since 2003.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period covered by this claim, the Veteran's service-connected major depressive disorder (MDD) disability has been manifested by an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity; reduced reliability in most areas and total social and occupational impairment have not been shown.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating in excess of 50 percent for the Veteran's service-connected major depressive disorder (MDD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While not during the period now on appeal, this letter provided the Veteran actual notice as to what evidence is necessary to support a claim for an increased rating and his submissions have demonstrated that knowledge.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded a VA examination, which is adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his MDD has worsened since the date of the most recent VA examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the March 2015 remand orders, namely to afford the Veteran a new VA examination to determine the current nature of his MDD and adjudicate the issue of entitlement a rating in excess of 50 percent for MDD on and after February 1, 2013.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Rating

The Veteran seeks a rating in excess of 50 percent for the service-connected MDD.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

The Veteran attended treatment for depression in February 2013 with his wife.  He complained of an altercation with the state police.  He was noted to be alert, oriented, pleasant, cooperative, casually dressed, and well-groomed.  His speech was normal, his mood was "not too bad," his affect was congruent, his thoughts were normal, his insight and judgment were good, and he had no suicidal and homicidal ideations.  He returned to treatment in May 2013 and the notes indicate no significant change in his symptoms and the assignment of a GAF score of 60.  The Veteran and his wife reported in September 2013 that he was doing better and he was given a 60 GAF score.  In December 2013, he reported gaining weight.  Treatment notes from June 2014 indicate the Veteran had reduced his drinking and was changing his appetite.  

The Veteran submitted a copy of a private mental examination from July 2014.  The private examiner reviewed the Veteran's pertinent medical records.  The private examiner noted the Veteran was generally appropriate and cooperative, but constantly left out information.  Mental status examination revealed that the Veteran was reticent, somewhat crude, and vague.  He was cooperative, his concentration was fair, his attention span was normal, his psychomotor activity was normal, his ability to abstract was moderately impaired, his affect was within normal limits, his mood was sad, he reported mood swings, and he described irritable depression.  The examiner noted the Veteran had some difficulty conceptualizing and expressing his feelings verbally.  The Veteran reported past suicidal expressions, continuing suicidal feelings, but without current plans.  The Veteran also reported low energy and fatigue, episodes of agitation, anxiety, fear of being trapped, compulsion to wash his hands, fear of being watched, feelings of supernatural forces or influences, and feeling alienated from everyone.  The examiner noted that the Veteran's general fund of information, judgment, and insight were fair, he was well-oriented, his memory was spotty and inexact, which could be due to his depression or alcohol, his associations were relevant, and his sleep patterns were marked by intermediate wakening.  

The private examiner found that the Veteran was suffering from MDD with psychotic features and a paranoid state disorder.  The private examiner suggested that VA was not aware of the scope of the Veteran's problems.  The private examiner noted the Veteran's past alcoholism and noted that he continues to drink.  The private examiner noted the Veteran's reports of anxiety associated with his paranoid state and depressive disorder.  The Veteran was assigned a GAF score of 48.  

At the Board hearing in August of 2014, the Veteran reported difficulty controlling his temper, loss of interest in pleasurable activities, panic attacks, tightness in his chest, fear of crowds, low motivation, and trouble with family relationships.  The Veteran reported that his condition had worsened since the last VA examination in January 2013.  He reported that he isolates himself more and that the last time he worked was when he was in the military.  

The Veteran was seen in April 2016 for a 60 minute treatment session for his depressive disorder.  It was noted that the Veteran was last seen by Ms. W., indicating the last time the Veteran was seen for treatment was in June 2014.  The Veteran reported getting more anxious, irritable, and aggravated.  He reported getting six to seven hours of sleep per night and feeling rested.  He denied suicidal and homicidal ideations, symptoms of psychosis, or alcohol or drug use.  A mental status examination revealed the Veteran was alert and oriented, was well-nourished and well-groomed, was pleasant and cooperative, had good eye contact, spoke normally, did not show abnormal movements, and denied suicidal and homicidal ideations.  His mood was appropriate, his affect was congruent, his thought process was logical and without hallucinations or delusions/paranoia, and his judgment and insight were good.  

The Veteran was scheduled for a VA examination in May 2016.  He was diagnosed with unspecified depressive disorder.  The Veteran reported depressed mood every day, isolative behavior, irritability, verbal acting out, feelings of worthlessness and hopelessness, insomnia, mild difficulty concentrating, and passive thoughts of death.  However, the Veteran denied active suicidal ideation.  The Veteran also reported increasing isolation the previous two years.

The VA examiner opined that his service-connected disability results in occupational and social impairment with reduced reliability and productivity.  The VA examiner indicated the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner assigned a GAF score of 51 and opined the Veteran is capable of understanding, remembering, and carrying out instructions, has moderate difficulty responding appropriately to supervision and relating effectively to coworkers, has mild difficulty concentrating, and has moderate difficulty sustaining persistence or pace and adapting to change. 

At treatment in June 2016, the Veteran reported a little improvement, he rated his depressed mood at five to six out of ten, he stated he likes to garden, and he reported five to six hours of sleep every night.  He did not report suicidal or homicidal ideations, any symptoms suggestive of psychosis, or alcohol or drug use.  He returned in September 2016 and described his mood as "good."  He denied suicidal and homicidal ideations, symptoms suggestive of psychosis, and alcohol or illicit drug use.  Further treatment from November 2016 indicated the Veteran's main complaint was back pain.  He continued to deny suicidal and homicidal ideations, symptoms suggestive of psychosis, and alcohol or illicit drug use.  Mental status examinations conducted at these treatment appointments were unremarkable.  

Analysis

The Board finds that, for the entire period on appeal, the Veteran's psychiatric symptoms were commensurate with occupational and social impairment with reduced reliability and productivity, as contemplated by a 50 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.  In this regard, the Veteran demonstrated symptoms that included difficulty controlling his temper, panic attacks, fear of crowds, isolative tendencies, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  However, the Veteran has also consistently denied suicidal and homicidal ideations in the treatment notes, was cooperative, was oriented, displayed normal insight and judgment, stopped using alcohol in December 2015, and did not endorse symptoms of psychosis.  He was not noted to have deficiencies in orientation, grooming, dress, speech, motor function, thinking, or concentration and memory.  Further, he remains married and has a stable relationship with his two children. 

The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  At the Board hearing, the Veteran complained of trouble with his temper, panic attacks, fear of crowds, low motivation, difficulty with family relationships, and increasing isolation.  However, he did not describe an inability to establish or maintain relationships, near continuous panic or depression, or unprovoked periods of violence.  In the treatment notes and at VA examinations, the Veteran never reported suicidal or homicidal ideations; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  Additionally, the Veteran has consistently denied delusions or hallucinations.  

The Board finds the opinions and observations of the August 2014 private examiner to be less persuasive.  The symptoms and conclusions described by the private examiner are not consistent with the treatment notes or the VA examination.  The Veteran reported to the private examiner ongoing suicidal feelings, yet he consistently denied any suicidal ideation for almost four years to his treating providers and the VA examiner.  The private examiner noted fatigue, fear of being trapped, fear of being watched, and feelings of supernatural forces or influences.  The Veteran did not complain of these symptoms at the VA examination or at treatment.  The private examiner reported that the Veteran is afraid his wife is planning something, that his phone is tapped, that he is being watched, that people can read his mind, people can control his thoughts, and he feels supernatural influences.  None of these symptoms are noted elsewhere in the treatment record, by the VA examiner, or in the hearing transcript.  The private examiner noted the Veteran had a compulsion to wash his hands and questioned what the Veteran had done with his hands or wanted to do with them that he constantly needed to clean them.  This compulsion was not present at treatment or in the VA examination, and the Veteran explained that he is concerned with germs.  Due to the stark inconsistency between the private examiner's opinions and observations and the rest of the record, the Board places less weight on these findings.  

Additionally, the Board notes that the Veteran has reported feeling irritable and indicated that he had trouble with anger management in the past due to this irritability.  However, the record does not reflect that the Veteran is prone to violence or outbursts due to his irritability.  Therefore, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability. 

Furthermore, the Board notes the various GAF scores taken during this period.  As mentioned GAF scores are not dispositive of the Veteran's condition.  GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships; scores from 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  While the Veteran's GAF scores were mostly in the moderate range (51-60), the Veteran did have one GAF scores of 48 during the period on appeal.  While the Board notes that a GAF score of 48 is consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of MDD, and are not dispositive.  Further, this GAF score came from the private examiner and the Board has explained why the private examiner's opinions are less persuasive.  Conversely, the more frequent GAF scores of 51-60 are indicative of more moderate symptoms.  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's MDD during the period on appeal, more closely approximates a 50 percent rating. 

Thus, the Board finds that for the period on appeal, the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the 50 percent schedular rating now assigned.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  

In summary, the Board believes that the 50 percent disability assigned for the entire period on appeal contemplates the frequency, severity, and duration of his MDD symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

Neither the Veteran nor his representative has raised any other issues, such as entitlement to extraschedular consideration, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied.


REMAND

Since the Board has determined that a claim for a TDIU is part of the increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  Complete any additional appropriate development deemed necessary.  

2.  Thereafter, adjudicate the claim of entitlement to TDIU, considering all evidence of record.  If any benefit sought remains denied, the Veteran and her representative must be provided a statement of the case, and an appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


